Citation Nr: 1543914	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO. 14-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to May 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

As part of its November 2013 rating decision, the RO also denied service connection for a low back disability. However, in her January 2014 notice of disagreement the Veteran only expressed disagreement with the denial of service connection for an acquired psychiatric disorder. As such, the issue of service connection for a low back disability is not on appeal. 

The Veteran and her mother testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014. A transcript of the hearing is associated with the electronic claims file.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the Veteran initially filed a claim for service connection for PTSD, but also has other diagnoses. As such, the Board has expanded the claim to one for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and major depressive disorder, is at least as likely as not causally related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-V, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a).

In cases where the Veteran did not engage in combat with the enemy, the claimed stressor must be verified. Where a determination is made that the Veteran did not engage in combat or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Instead, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources. Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

The Veteran contends that she has PTSD as the result of a sexual assault in the military. Beginning with the first element of service connection, a PTSD diagnosis was provided in an October 2014 disability benefits questionnaire, which was completed by a VA psychiatrist, and in a January 2015 VA examination report. A diagnosis of PTSD was also noted in a January 2013 VA treatment record, and in December 2012 and February 2014 private treatment records.

The Board notes that there are several opinions of record, most notably a November 2013 VA examination report and its subsequent addenda, that state the Veteran does not meet the criteria for a diagnosis of PTSD. However, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary. Cohen v. Brown, 10 Vet. App. 128, 140 (1997). As there is no evidence of record that calls into question the validity of the PTSD diagnoses of record in this case, the evidence is at least in equipoise that the Veteran has a current diagnosis of PTSD.

Turning to the second element, the Veteran has alleged that she was the victim of a sexual assault while serving in Germany in approximately July 2008, which resulted in her hospitalization at that time. Her statements concerning the date of the attack and the circumstances surrounding it have been predominantly consistent, where she indicates she was drugged while at a social gathering, and then woke up the next day not knowing what had happened. She was then able to recall the events sometime later after being placed in a similar situation. There is no evidence that her statements are not credible, and therefore the Board finds they are entitled to significant probative weight. However, as the Veteran's claimed stressor does not involve combat, corroborating evidence is needed in order to establish the claimed stressor. See, e.g., Moreau, 9 Vet. App. at 395.

The in-service medical evidence of record does reflect a hospitalization in mid-July 2008, where the Veteran was treated for injuries to her face, head, and other areas. While several of the records reflect that the Veteran indicated she had fallen down some stairs, other records note that her injuries appear incongruent with a fall. One record specifically notes a suspicion of abuse or physical violence based on the Veteran's black eye, and in another the Veteran is noted to have raised the issue of whether she was attacked. In the record noting a suspected attack, the attending physician noted that on examination the Veteran had what appeared to be fingernail scratches on her arm, as well as scratches on her left calf, knee and thigh. 

The records also consistently reflect that the Veteran appeared confused as to what precisely had happened, and that she repeatedly stated that she did not remember anything about the event, which is consistent with the Veteran's late accounts. As such, while the reports from the hospitalization are mixed concerning the underlying cause of the injuries, there is an indication that the injuries could have been sustained in an assault. 

As noted previously, in cases involving sexual trauma VA may look to other evidence outside of medical records in an attempt to corroborate the claimed stressor. 38 C.F.R. § 3.304(f)(5). In this case, the Veteran submitted in service counselling memoranda dated April 2008, August 2008, September 2008, October 2008, January 2009 and February 2009. The memoranda from April 2008 to October 2008 note good performance with no personality or performance issues. 

However, the January 2009 and February 2009 reports reflect a sharp drop off in performance, and an increase in insubordinate, confrontational and unprofessional behavior. These records show a clear and sudden deterioration in work performance following the claimed stressor, which is a noted manifestation of behavior changes that corroborate the Veteran's claimed sexual assault. 38 C.F.R. § 3.304(f)(5). These changes seemingly continued for the rest of the Veteran's service as well as her following service in the reserves, with official reviews from as recently as November 2014 reflecting that the Veteran displays erratic and unprofessional behavior when interacting with other soldiers. Prior to the January 2009 report, there is no evidence of reprimands for inappropriate behavior, insubordinate actions, or poor performance at the Veteran's job.

The Veteran's mother also submitted a lay statement in April 2014. In that statement she indicated that the Veteran called her in July 2008 indicating that she had been attacked, and that she flew to Germany soon after in order to be with her. The Veteran's mother indicated that upon her arrival the Veteran acted very differently than she had in the past, seeming more afraid, insecure and hesitant. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's former husband, who was in service with her in Germany at the time, also provided a lay statement in February 2013, testifying to the Veteran's hospitalization and injuries, as well as her experiences with nightmares, panic attacks, anger and flashbacks following the event, all of which he is competent to report. Id. These statements further establish behavioral changes that took place in or shortly after July 2008. 38 C.F.R. § 3.304(f)(5).

Finally, in April 2014 a VA military sexual trauma coordinator submitted as statement indicating that she had interviewed the Veteran in December 2012. The counselor indicated that, based on the Veteran's statements, it was her opinion that the Veteran did suffer sexual trauma while on active duty service. While such post-hoc opinions concerning the validity of stressors are generally not accepted, in cases involving military sexual trauma opinions regarding whether a personal assault did or did not happen are accepted as corroborating evidence of the claimed stressor. 38 C.F.R. § 3.304(f)(5). Here, as the counsellor's opinion is based on the Veteran's account of the assault, which has been deemed credible, the Board finds that the counsellor's opinion indicating an assault likely happened is entitled to significant probative weight. 

Based on the evidence of record, while there is no direct medical or law enforcement evidence of a sexual assault, the Board finds that there is sufficient corroborating evidence, primarily in the form of noted behavioral changes shortly after the claimed stressor, to corroborate the Veteran's statements. As such, an in-service stressor, specifically a July 2008 sexual assault, has been shown.

Regarding the third element, the Veteran has indicated that she has had trouble with various symptoms since the July 2008 assault, including nightmares, flashbacks and anxiety, which she is competent to report. Jandreau, 492 F.3d 1372. The Veteran's former husband and her mother have also indicated that the Veteran has dealt with these symptoms, and has generally behaved in a very different manner, since the incident, which they are also competent to report. Id. 

Turning to the medical evidence, the Board notes that the evidence is split as to the issue of nexus. The October 2014 VA opinion indicates that the Veteran's psychiatric disorder is related to the claimed sexual assault in service based on the medical evidence and her account of the assault. A January 2015 VA examiner indicated that it was less likely than not that her PTSD was related to the claimed sexual assault as there was no temporal relation between the onset of symptoms and the trauma, and that the Veteran had been treated for psychiatric symptoms prior to the claimed incident. 

Both opinions are based on accurate facts and supported by rationales, and therefore both are entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295. As there is no reason to favor one opinion over the other, the evidence is at least in equipoise as to the presence of a nexus between PTSD and the in-service sexual assault, and thus the third element has been met. 38 C.F.R. § 3.102. As all three elements have been met, service connection for PTSD as due to military sexual trauma is warranted on a direct basis. 38 C.F.R. §§ 3.102, 3.304(f)(5).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


